THIS matter, primarily, is pending on the motion of defendants in error to strike the abstract and brief of plaintiffs in error, and to dismiss the writ of error. The motion is based on Shotkin v. Kaplan, 116 Colo. 295,180 P.2d 1021, where we announced, that thereafter only through counsel should Shotkin institute actions in trial courts or prosecute writs of error here. In the present instance Shotkin prepared the abstract, but did employ counsel to prepare the brief. The abstract, in addition to its unauthorized authorship, is open to the criticism which attended the case of Shotkin v. Kaplan, supra, that is to say, it "is a confused, garbled, * * * and * * * distorted document, and fails to comply with any of the rules concerning preparation of abstracts." It should be stricken, and but for our regard for counsel the motion to that end, and to dismiss the writ of error, would be granted out-of-hand. Instead of doing so, however, and proceeding in the light of the brief of counsel for plaintiffs in error on the merits, we have been at pains to examine the record at length. Our study convinces that the writ of error not only is void of merit, but is an attempt to have us re-examine the identical questions between the same parties, and concerning the possession of the same property, heretofore finally determined adversely to plaintiffs in error.
The premises considered, justice demands, and procedural rules require, that we now announce what ultimately we would be compelled to hold, namely, that on the merits of the controversy the judgment should be affirmed. Let it be so ordered. *Page 256